DETAILED ACTION
This action is in response to communications filed 2/10/2021:
Claims 1-10 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US20090257579) in view of Hess et al (US20130170668, hereinafter “Hess”).
Regarding claim 1, Takada teaches a signal processing apparatus (abstract, echo canceller) comprising: 
a generator that generates an output sound signal by combining an over-the-phone sound signal with a system sound signal different from the over-the-phone sound signal (abstract, Fig. 5, adder that generates an output signal by combining an input signal [which comprises of an echo to be cancelled] with processing signals); 
an output controller that outputs, to a loudspeaker, the output sound signal generated by the generator (Fig. 4, VoIP terminal that outputs a signal over a network to be output from another VoIP terminal [comprising the loudspeaker]); and 
an echo canceller that cancels the output sound signal from an input sound signal input via a microphone located in a vicinity of the loudspeaker (Fig. 5, echo canceller 12 that is within VoIP terminal 6 which comprises of a loudspeaker and microphone), 
wherein the output controller suppresses a level of the system sound signal so that a volume of the system sound to be output from the loudspeaker is not greater than a predetermined value that is within a range in which a volume value for the over-the-phone sound signal is settable (abstract, ¶136-137, echo canceller cancels out the system sound [tone-like signal] such that more speech signals are heard; eq. 7 shows that the amount of echo cancellation is a ratio of an input signal Sin and output signal res – i.e. the amount of echo cancelled cannot be greater than an input/output ratio wherein the input/output ratio exemplifies the amount of volume value that the VoIP terminal is capable of).
Takada fails to explicitly teach suppresses a level of the system sound signal before the generator combines the system sound signal with the over-the-phone signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the echo canceller (as taught by Takada) with the multi-source audio playback system (as taught by Hess). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of playing back more than one audio signal. When at least one of the playback signals is a phone call signal, cancelling any residual echo that may occur in order to create a clearer phone call.
Regarding claim 2, Takada in view of Hess teaches wherein 
the system sound signal includes a dial tone signal (Takada, Fig. 5, ¶82, tone judging module 15 can determine if the tone-like signal is a dial tone), and 
the output controller suppresses a level of the dial tone signal so that the volume level of the dial tone signal is not greater than the predetermined value when the dial tone signal is output from the loudspeaker at least during telephone communication (Takada, abstract, ¶136-137, terminal device comprising the echo canceller cancels out the system sound [tone-like signal] such that more speech signals are heard; eq. 7 shows that the amount of echo cancellation is a ratio of an input signal Sin and output signal res; Hess, Fig. 4, gain determination units can decrease/increase the gain according to LCM unit).
Regarding claim 4, Takada in view of Hess teaches wherein18FT2018-0323/US the output controller suppresses the level of the system sound signal based on the volume value set for the over-the-phone sound signal, and when the set volume value is greater than a predetermined threshold, the output controller suppresses the level of the system sound signal so that the volume level of the system sound signal output from the 
Regarding claims 6-7, they are rejected similarly as claims 1-2, respectively. The method can be found in Takada (¶196, method of operation of system as shown in Fig. 4).
Regarding claim 9, it is rejected similarly as claim 4. The method can be found in Takada (¶196, method of operation of system as shown in Fig. 4).

Claims 3, 5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US20090257579) in view of Hess et al (US20130170668, hereinafter “Hess”) in further view of Nicholson et al (US10629220, hereinafter “Nicholson”).
Regarding claim 3, Takada in view of Hess fail to explicitly teach wherein the system sound signal includes an interrupt sound signal, and 
the output controller switches a signal route of the interrupt sound signal to bypass the echo canceller so that the interrupt sound signal does not go through the echo canceller.
Nicholson teaches wherein the system sound signal includes an interrupt sound signal (Fig. 5, audio streams 522a-522c), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of bypassing an echo canceller (as taught by Nicholson) to the echo cancellation system (as taught by Takada in view of Hess). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of allowing certain audio streams to bypass the AEC while not allowing other audio streams to bypass the AEC (Nicholson, col 13 lines 6-12).
Regarding claim 5, it is rejected similarly as a combination of claims 2-3, respectively. 
Regarding claim 8, it is rejected similarly as claim 3. The method can be found in Nicholson (col 1 lines 49-50, method of performing selective AEC bypass).
Regarding claim 10, it is rejected similarly as a combination of claims 2-3, respectively. The method can be found in Nicholson (col 1 lines 49-50, method of performing selective AEC bypass).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651